Exhibit 10.38

November 21, 2008

The Employment Agreement dated April 26, 2007 between us and Jack F. Callahan is
hereby amended as follows:

The section of the Employment Agreement entitled “Severance” is hereby deleted
and replaced with the following:

As an Executive Officer, you will also be eligible for benefits under the Dean
Foods Company Executive Severance Plan (“Severance Plan”). In summary, according
to the Severance Plan, if your employment is terminated at any time as a result
of a “qualifying termination,” meaning your voluntary termination for good
reason, or your involuntary termination without cause, all as defined in the
Severance Plan, you will receive payment of all base salary accrued through the
date of termination, prior year’s bonus to the extent earned but not paid and
target bonus through the date of termination. In addition, you will be eligible
to receive a severance payment equivalent to two years of your base salary and
target bonuses, less lawful deductions. You will also receive a lump sum cash
payment for the “in the money” value of all options, and the fair market value
of all RSUs, that would vest over the 24 month period following the termination
date. You will be required to execute a release of all claims and such other
agreements as the Company may deem necessary or appropriate in order to receive
such severance pay. The actual terms of the Severance Plan will govern your
rights to severance and not this letter.